Ingraham, J.
(dissenting):
The complaint was dismissed on the ground that the receipt by the plaintiffs of the defendants’ check to the order of the plaintiffs, and which had been deposited in the Columbia Bank subject to the plaintiffs’ right to take it in full satisfaction of the claim made by the plaintiffs against the defendants was an accord and satisfaction whereby a new agreement .between the parties was substituted for the former agreement and a satisfaction of the plaintiffs’ claim.
The foundation of an accord and satisfaction consists in the substitution of a new agreement between the parties in satisfaction of such contract or cause of action, and an execution of the latter agreement. (See 1 Am. & Eng. Ency. of Law [2d ed.], 408.) And unless the now agreement between the parties is a mutual agreement there can be no accord, and unless such new agreement is executed there is no satisfaction. Thus, to establish an accord and satisfaction, it must be shown that there was a new agreement by which the minds of the parties met, and that such new agreement had been executed.
It is now settled that where the demand is unliquidated, the acceptance of a part with an agreement to cancel the entire debt furnishes a new consideration which is found in the compromise; that a demand is not liquidated even if it appears that something is due, unless it appears how much is due, and when it is admitted that one of two specific sums is due, and there is a genuine dispute as to which is the proper amount, the demand is regarded as unliquidated, within the meaning of that term, as applied to the subject of accord and satisfaction. (See Nassoiy v. Tomlinson, 148 N. Y. 330; Fuller v. Kemp, 138 id. 236.) The demand in this case was clearly unliquidated within this definition, the principal dispute being as to whether these goods were sold at the price of $1.80 a yard or $1.85 a yard, and the claim by the defendant that he was entitled to a credit of $150 on account of a breach of warranty in regard to some of the goods sold by plaintiffs to defendants. "When the *379defendants'sent their check to the plaintiffs for $1,630.55 in full payment of the account, if the plaintiffs had accepted that check upon the conditions accompanying it, there would have been, within the authority of the cases last cited, an accord and satisfaction, a. .new agreement having arisen by the acceptance by the plaintiffs of the check upon the condition on which it was tendered, and thus the former cause of action extinguished. The plaintiffs, however, refused to accept the check, returned it to the defendants, and the defendants then deposited it with the Columbia Bank, subject to the order of the plaintiffs. So far there had been no accord, and the rights of the parties had not been varied. When the plaintiffs, on March nineteenth, took the check from the hank, it was with an express notice to the defendants that they then accepted it; “ subject to the settlement of the matters in dispute between you and Mr. Wormser.” That was a distinct notice to the defendants that they accepted the check, subject to a settlement of the disputed question as to whether the balance was duo or not. It was not an-unqualified acceptance of the check upon the terms and conditions upon which it had been tendered. To that letter the defendants made nó reply, thus acquiescing in the conditions upon which the plaintiffs had accepted the check. There was no accord. The minds of the parties did not meet upon the new agreement, but, although the check was accepted, it was accepted upon the express-condition that it should be subject to the settlement of the dispute then existing. If the defendants had at once notified the plaintiffs that the check had only been tendered to them and left with the Columbia Bank upon condition that it should be received in full payment, and that they could not assent to any other application of the money, it would then have been the duty of the plaintiffs to. have either returned the check and the money or retained it subject to that condition. No such notice was given, and from defendants remaining silent it must be presumed that they assented to the use which the plaintiffs had made of the check.
Thus in Fuller v. Kemp (supra), where the defendant had sent to the plaintiff a check stating that it was to be in full satisfaction of the plaintiff’s claim, and the plaintiff had retained the check, but at the same time sent a new bill to the defendant containing the original charge and crediting upon it the amount of the check *380received, the court said : “ Had lie then remained silent it might have been presumed that he assented to the use which the plaintiif had made of the check, and in time he would have become bound to pay the balance as upon an account stated.” And in Nassoiy v. Tomlinson (supra), where a check sent in full payment of an unliquidated demand had been retained by the plaintiif for seven months and then used, but plaintiff sent the defendants a receipt on account, writing that he then claimed the balance, the court say: “ This declaration was ex post facto and could have no effect unless acquiesced in by the defendants, but they promptly disclaimed and insisted that their debt was paid.” Thus the essential element in the agreement of the parties in both the cases cited consisted in the retention of the check or proceeds thereof after a distinct statement by the defendants that they insisted upon the terms of the tender of the check to the jilaintiff. This case is wanting in this essential element. Here the plaintiffs received a check, but with a distinct notice to the defendants that they received it, not upon the terms upon which it had been tendered, but subject to a settlement of the dispute as to the balance of the debt. Had the defendants wished to insist upon the terms of the tender of the check, or the conditions upon which it had been delivered, it was then their duty to say so; and upon such an insistance the retention of the check or its proceeds by the plaintiffs would have been an acquiescence in the position taken by the defendants. Upon their failure to do so, however, it might, at any rate, have been presumed by the jury that they assented to the use which the plaintiffs had made of the check.
The plaintiffs requested the court to submit to the jury the question as to whether there was any agreement binding upon the parties to receive in accord and satisfaction of the bill of August 7, 1890, this sum of $1,630.55. I think that was a question for the jury that should have been submitted, and for that reason the judgment should be reversed and a new trial ordered, with costs to the •appellants to abide the event.
Judgment affirmed, with costs.